Citation Nr: 0420615	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-06 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Norman (Oklahoma) Regional Hospital from July 11, 
1999 to July 28, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to May 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 determination by the 
Network Authorization Office (NAO) of the Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma, that the veteran was not entitled to payment or 
reimbursement for the cost of private (i.e. non-VA) medical 
expenses incurred from July 11, 1999 to July 28, 1999 at 
Norman Regional Hospital in Norman, Oklahoma.  

In April 2001, the Board remanded this case; the case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran incurred private medical expenses from July 
11, 1999 to July 28, 1999.

2.  VA payment or reimbursement of the cost of the private 
medical care provided from July 11, 1999 to July 28, 1999 was 
not authorized prior to the veteran undergoing that care.

3.  The veteran was not receiving medical services in a VA 
facility immediately prior to being admitted to the private 
facility on July 11, 1999.

4.  The evidence establishes that the private medical care 
provided from July 11, 1999 to July 28, 1999 was not for, or 
adjunct to, a service-connected disability.

5.  The evidence establishes that the veteran was not a 
recipient of Department hospital, nursing home, or 
domiciliary care under the VA patient enrollment system 
within the 24-month period preceding the furnishing of the 
emergency treatment at a private facility from July 11, 1999 
to July 28, 1999.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from July 11, 1999 to July 
28, 1999, reimbursement for such expenses is not warranted 
under the law.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 
17.54 (2003).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from July 11, 1999 to July 28, 1999 
are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000 through 17.008 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  Under the provisions of the VCAA and its 
implementing regulations, on receipt of a claim for benefits 
VA will notify the claimant of the evidence that is necessary 
to substantiate the claim. VA will also make reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See VCAA § 3(a), 114 Stat. 2096, 2096-97 [now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)].

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the agency of original jurisdiction (AOJ) and 
notification as to evidentiary requirements.  See 38 U.S.C.A. 
§§ 5103, 5103A.  In this case, the development of the 
evidence appears to be complete.  Unlike many questions 
subject to appellate review, the issue of whether the veteran 
is entitled to reimbursement or payment of medical expenses 
has, by its very nature, an extremely narrow focus.  The NAO, 
in the February 2000 SOC and the October 2003 supplemental 
statement of the case (SSOC), set forth the law and facts in 
a fashion that clearly and adequately explained the basis for 
its decision.  The Board, in its April 2001 remand, insured 
that all evidence which was relevant to the veteran's claim 
was secured and associated with the record in this case.  The 
veteran has not submitted or made reference to any additional 
records that would tend to substantiate his claim.  

Furthermore, and crucially, the facts underlying this case do 
not appear to be in dispute.  These facts will be set forth 
below.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could support the 
claim, and additional notice and development are therefore 
not required.  See VAOPGCPREC 5-2004; see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) [there is no duty 
under the VCAA to notify the veteran of evidence needed to 
substantiate a claim or to assist him in obtaining evidence 
where there is no reasonable possibility that any further 
assistance would aid him in substantiating a claim.].

The Board additionally observes that the veteran and his 
representative have been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  In his substantive appeal (VA Form 
9) the veteran expressly declines a Board hearing.  His 
representative submitted a brief on his behalf in June 2004.

Relevant Law and Regulations

In connection with its statutory obligation to provide 
medical services to veterans, VA may contract for private 
hospital care in certain limited circumstances, including 
cases where a medical emergency exists. However, 
authorization by VA for such care must be obtained in 
advance.  See 38 U.S.C.A. § 1703 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 17.52, 17.54 (2001).

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities "are 
not capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may contract" 
with non-VA facilities in order to furnish certain care 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
[VA] facility until such time following the furnishing of 
care in the non-[VA] facility as the veteran can be safely 
transferred to a [VA] facility.  
See 38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2003). 

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2001).  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997); see also VA O.G.C. Prec. Op. 1-95 at 9 (1995) 
["Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care."].

A "second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
See Malone, 10 Vet. App. at 541, quoting 38 U.S.C. § 1728(a). 
In any case where reimbursement would be in order under 
section 1728(a), "the Secretary may, in lieu of reimbursing 
such veteran, make payment of the reasonable value of care or 
services directly . . . to the hospital or other health 
facility furnishing the care or services.  38 U.S.C.A. § 
1728(b) (West 2002).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown: 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service- connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability, or (D) for any illness, injury, 
or dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical. 38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 
17.120 (2003).

The United States Court of Appeals for Veterans Claims (the 
Court) has observed that given the use by Congress of the 
conjunctive "and" in the statute "all three statutory 
requirements would have to be met before reimbursement could 
be authorized."  See Malone, 10 Vet. App. at 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 
6 Vet. App. 66 (1993); H.R. Rep. No. 93-368, at 9 (July 10, 
1973) ("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA. Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities. 
38 C.F.R. §§ 17.52, 17.53 (2003).

Factual Background

Medical records show that the veteran was admitted to the 
Norman Regional Hospital in Norman, Oklahoma due to a fever, 
rash and mental confusion.  The admitting diagnosis was 
"fever without focus".  He was treated with antibiotics and 
the condition resolved.  He was discharged from the hospital 
on July 28, 1999.  The discharge diagnosis was staphylococcal 
toxic shock syndrome.

In September 1999, the veteran wrote to the Oklahoma City 
VAMC.  In essence, he indicated that the had sought treatment 
at that facility on July 2, 1999 and again on July 6, 1999 
for fever and had been sent home and told by the doctor to 
take Tylenol.  On July 11, "Feeling that the VAMC had 
ignored something serious, my wife insisted on taking me to 
Norman Regional Hospital Emergency Room."  His statement as 
to what occurred at that hospital is congruent with the 
hospital treatment records.  The veteran further stated that 
his wife has contacted his VA primary care physician by 
telephone and had informed the VAMC that he was too ill to be 
transported there.  The veteran did not indicate that he 
specifically asked for authorization from VA personnel as to 
payment of expenses at the private facility. 

In a statement dated August 28, 2001 entitled 
"Reconsideration of Inpatient Medical Review Fact Sheet", a 
physician at the Oklahoma City VAMC reviewed the record, 
including the private hospital records.  The physician 
stated: "I believe that the veteran would certainly have 
been hospitalized at the VAMC if he had presented there on 
7/11/99, and he likely would have been managed similarly had 
he been presented to another hospital on 7/2/99 or 7/6/99.  . 
. . I still believe that VA facilities were reasonably 
available on 7/11/99." 

Analysis 

As noted, the veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred at a private 
facility (Norman Regional Hospital) from July 11, 1999 to 
July 28, 1999.  The veteran contends essentially that 
reimbursement is warranted on the basis that he had first 
sought treatment at a VA facility, that he was sent home, and 
that when his condition apparently worsened he sought 
treatment at another hospital in which he had more 
confidence.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  See 38 C.F.R. § 20.101(b); cf. Similes v. 
Brown, 5 Vet. App. 555 (1994).

In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred from July 11, 1999 to July 28, 1999.  
The veteran has never asserted that such authorization was 
given, and there is no evidence of record suggesting that any 
such authorization was given.

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 
38 C.F.R. § 17.54 [formerly codified at 38 C.F.R. § 17.50d 
(1991)].  The veteran in that case had argued that his non-VA 
care was authorized because his VA treating physician had 
informed him that arrangements were made for him to be 
treated at a non-VA medical facility.  The Court, in 
rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  
In the instant case, unlike in Smith, it has not been 
contended that VA specifically agreed to pay the medical 
bills incurred at the private facility.  Similar to the Smith 
case, specific formalities which must be followed under 38 
C.F.R. § 17.54 were not complied with, as a result of which 
proper authorization from VA was not obtained.

Moreover, there is nothing in the record to suggest that VAMC 
personnel advised the facility that the veteran's medical 
bills would be paid for by VA.  Thus, in this case, there is 
no evidence that the veteran obtained proper authorization 
for payment of the private medical expenses incurred from 
July 11, 1999 to July 28, 1999.  Accordingly, the Board 
concludes that prior authorization for the private medical 
treatment received from July 11 1999 to July 28, 1999 was not 
obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

As discussed in the law and regulations section above, the 
Court has stated that a "second avenue for potential relief 
for a veteran entitled to VA care forced to obtain treatment 
at a non-VA facility is 38 U.S.C. § 1728, which provides that 
the Secretary 'may, under such regulations as the Secretary 
shall prescribe, reimburse...for the reasonable value of such 
care or services...for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment...; and (3) [VA] or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical."  
38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  As noted above, 
"all three statutory requirements would have to be met before 
reimbursement could be authorized."  Malone, 10 Vet. App. at 
542.

In this case, the record reflects that the veteran is service 
connected for post-traumatic stress disorder, rated as 70 
percent disabling, and is in receipt of a total rating based 
on individual unemployability (a 100 percent disability 
rating).  Thus, the first criterion (which includes "any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability") is 
satisfied; the veteran in this case is rated as 100 percent 
disabled due to service-connected disability.  

However, it must be reiterated that all three criteria must 
be met, and that the failure to satisfy any one of them means 
that the claim fails under 38 U.S.C.A. § 1728, as implemented 
at 38 C.F.R. § 17.120.  The questions to be examined are, 
accordingly, whether the treatment sought by the veteran on 
July 11, 1999 was a medical emergency, and whether federal 
facilities at that time were unavailable.  Both of these 
questions must be answered in the affirmative for the veteran 
to prevail in this case.  

The evidence shows that the treatment that the veteran 
received beginning on July 11, 1999 was not medically 
emergent.  The veteran himself, in his substantive appeal, 
says as much, explaining that "[t]he reason my wife took me 
to Norman was because I went to the VAMC [Oklahoma City] 
emergency room for this same condition twice within the two 
week period prior to my emergency admission.  The [VAMC] ER 
sent me home and I was instructed to take Tylenol.  If I 
would have returned to the VAMC [Oklahoma City] ER I do not 
believe I would have received adequate treatment.  Since my 
wife was familiar with the [Norman Regional Medical Center] 
she did take me there for adequate treatment."  The veteran 
is in effect stating that he opted to seek medical treatment 
at the private facility, rather than the VA Medical Center he 
had visited previously, because he believed that the private 
facility would provide better care.  Such actions clearly 
belie any claim of medical emergency.  See 38 C.F.R. § 17.130 
(2003) [no reimbursement or payment of services not 
previously authorized will be made when such treatment was 
procured through private sources in preference to available 
Government facilities].

In other words, the veteran was not compelled to seek 
treatment at the private facility because of a medical 
emergency; he could have gone to the VAMC but chose not to 
because of his perception, to that of his spouse, that the 
quality of care was superior.  Setting aside the matter of 
whether this perception was in fact correct (the August 2001 
statement of a VA physician in effect indicates that the 
veteran would have been treated the same at any medical 
facility on July 2, July 6 and July 11, 1999), the veteran 
clearly has the right to seek medical treatment wherever he 
chooses; he does not, however, have the right to have VA pay 
for such treatment except as provided by law.  
 
The Board also wishes to make a distinction between 
"emergency" and "life threatening" medical conditions.  
Although not necessarily disputing that the veteran's 
condition may have been life threatening if not treated over 
time, it was not emergent in the sense that urgency in 
treatment was required.  It is clear that if the condition 
had been immediately life threatening, this would be another 
matter.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995) [a 
medical opinion which stated that cardiac "bypass surgery 
was definitely indicated and felt to be indicated on an 
urgent basis" led the Court to conclude that Board decision 
that an emergency was not involved "cannot stand"].  Such 
is not the case here.  In fact, the Norman hospital report 
makes it clear that that facility took at least two days for 
the physicians there to hit upon a correct course of 
treatment; there is no indication in that report that the 
veteran was in any imminent danger of death during that time 
frame.  

Inasmuch as this criterion of emergency treatment is not 
satisfied, payment or reimbursement cannot be authorized 
under this provision; all three criteria must be met, and 
that the claim fails under this provision if any one 
criterion is not satisfied.  

For the sake of completeness, the Board will address the 
third criterion, whether federal facilities were available.  
Based on the fact that the veteran had previously sought and 
received medical treatment at the VA Medical Center for 
similar complaints (albeit not to his satisfaction), and in 
particular because the August 2001 statement of the VAMC 
physician which clearly indicated that such facility was in 
fact available, it is beyond dispute that a federal facility 
was in fact available.  
The veteran's claim fails on that basis also.

In short, for reasons stated above, payment or reimbursement 
of unauthorized medical expenses cannot be authorized under 
38 U.S.C.A. § 1728, as implemented at 38 C.F.R. § 17.120.

The Veterans Millennium Health Care and Benefits Act, which 
became effective in May 2000, also provides general authority 
for reimbursement for the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
(i.e. enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999); see 
also
38 C.F.R. §§ 17.1000 through 17.1008 (2003).

These provisions, however, again require that the treatment 
for which payment or reimbursement is sought was emergent in 
nature. See 38 U.S.C.A. § 1725(f)(1) (West 2002).  In 
particular, emergency treatment requires the unavailability 
of federal facilities, and when a prudent layperson would 
reasonably expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  38 U.S.C.A. 
§ 1725(f)(1)(A) and (B).  Such is not the case here.  As 
discussed above, the evidence does not demonstrate that the 
medical problems experienced by the veteran on July 11, 1999 
were of such a nature as to be categorized as emergent, 
inasmuch as his expressed reason for seeking non-VA treatment 
was his belief in the quality of the care he would receive.  
It must also be noted that this provision stipulates, in 
addition to requiring that the medical problem be emergent in 
nature, that emergency treatment under 38 U.S.C.A. § 1725 
means medical care or services furnished until such time as 
the veteran can be transferred safely to a VA or other 
federal facility.  There is no evidence that the veteran, or 
someone acting on his behalf, inquired into transferring to 
the VA facility, or otherwise informed VA that he was 
receiving private medical treatment, nor has the veteran 
contended that such was the case.  The veteran, accordingly, 
is not eligible for payment or reimbursement of medical 
expenses under 38 U.S.C.A. § 1725.

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. § 
1725.  The benefit is accordingly denied.


ORDER

Entitlement to payment or reimbursement for medical expenses 
incurred at Norman (Oklahoma) Regional Hospital from July 11, 
1999 to July 28, 1999 is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



